DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of the invention of Group I, claims 66-70 and 93-97, and the species of supplemental oxygen therapy in the reply filed on 02/02/2022 is acknowledged.

Claim Status
The amendment of 02/02/2022 has been entered. Claims 66-70 and 93-97 are pending in this US patent application. Claims 69 and 93-95 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 02/02/2022.
Claims 66-68, 70, and 96-97 are currently under examination and were examined on their merits.

Information Disclosure Statement
The information disclosure statements filed in this application have been received and considered.

Claim Interpretation
The preamble of claim 66 recites a method of “treating tissue hypoxia or hypoxia-induced injury in a subject”. If the body of a claim fully and intrinsically sets forth all of the limitations of the claimed invention, and the preamble merely states, for example, the purpose or intended use of the invention, rather than any distinct definition of any of the claimed invention’s limitations, then the preamble is not considered a limitation and is of no significance to claim construction. See MPEP § 2111.02 (II). As such, any prior art that reads on administering supplemental oxygen therapy to a subject who has been determined to have a level of L-2HG that is significantly different from a reference level correlated with normoxia will be interpreted to read on the entirety of claim 66.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 66, 68, 70, and 97 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

significantly different” in claim 66 is a relative term which renders the claim indefinite. The term “significantly different” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. What level of difference in the L-2HG level is “significant”, and what level of difference would not be significant? As such, one of ordinary skill in the art would be unable to determine the metes and bounds of claim 66, rendering it indefinite.

Because claims 68, 70, and 97 depend from claim 66 and do not provide any further clarification of the indefinite language therein, these claims are also indefinite. As such, claims 66, 68, 70, and 97 are rejected under 35 U.S.C. 112(b). In contrast, instant claims 67 and 96 recite specific levels of difference between the L-2HG levels, and so these claims are definite.

In the interest of compact prosecution, the Examiner has interpreted the “significantly different” level of L-2HG of claim 66 to be elevated at least two-fold over the reference level as recited in instant claim 67.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 66-68, 70, and 96-97 are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al., J. Inher. Metab. Dis. 19: 335-343 (1996), in view of Steinhorn, Clin. Ped. Emerg. Med. 9: 169-175 (2008).

Chen teaches a patient with l-2-hydroxyglutaric aciduria (see entire document, including page 336, paragraph 2). Levels of l-2-HG in the patient were about 58 times 

However, Chen does not teach the administration of supplemental oxygen therapy to the patient.

Steinhorn teaches that oxygen therapy should be provided to a cyanotic neonate (see entire document, including page 175, left column, paragraph 2; cf. claim 68; cf. claim 66 [“…administering a therapy directed to tissue hypoxia or to hypoxia-induced injury”]).

While Chen does not teach the administration of supplemental oxygen therapy to the patient with l-2-hydroxyglutaric aciduria, it would have been obvious to one of ordinary skill in the art to do so because Chen teaches that the patient is a neonate and was cyanotic and because Steinhorn teaches that oxygen therapy should be provided to cyanotic neonates. One of ordinary skill in the art would have a reasonable expectation 
Therefore, claims 66-68, 70, and 96-97 are rendered obvious by Chen in view of Steinhorn and are rejected under 35 U.S.C. 103.

The Supreme Court has acknowledged:

When a work is available in one field of endeavor, design incentives and other market forces can prompt variations of it, either in the same field or a different one.  If a person of ordinary skill can implement a predictable variation…103 likely bars its patentability…if a technique has been used to improve one device, and a person of ordinary skill in the art would recognize that it would improve similar devices in the same way, using the technique is obvious unless its actual application is beyond that person’s skill. A court must ask whether the improvement is more than the predictable use of prior-art elements according to their established functions……the combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results (see KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 U.S. 2007) (emphasis added).

From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention.  Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art at the time the invention was made, as evidenced by the references, especially in the absence of evidence to the contrary.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets 

Claims 66-68, 70, and 96-97 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-7 of U.S. Patent No. 11262362. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of ‘362 recite a narrower patient population than the instant claims. As such, the instant claims are ‘anticipated by’ the claims of ‘362 and are rejected on the ground of nonstatutory double patenting.

Conclusion
No claims are allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Erin M. Bowers, whose telephone number is (571)272-2897. The examiner can normally be reached Monday-Friday, 7:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Erin M. Bowers/Primary Examiner, Art Unit 1653                                                                                                                                                                                                        02/09/2022